Name: Council Regulation (EEC) No 1622/91 of 13 June 1991 fixing, for the 1991/92 marketing year, certain prices and other amounts applicable in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 15 . 6 . 91 Official Journal of the European Communities No L 150/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1622/91 of 13 June 1991 fixing, for the 1991 /92 marketing year, certain prices and other amounts applicable in the fruit and vegetables sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 89 ( 1 ) and Article 234 (2) thereof, Having regard to Council Regulation (EEC) No 1035 /72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( 1 ) , as last amended byRegulation (EEC) No 3920/90 (2 ), and in particular Article 16 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2511 /69 of 9 December 1969 laying down special measures for improving the production and marketing of Community citrus fruit ( 3 ), as last amended by Regulation (EEC) No 1130/ 89 (4 ), and in particular Article 7 (2) thereof, Having regard to the proposal from the Commission ( 5 ), Having regard to the opinion of the European Parliament ( 6 ), Having regard to the opinion of the Economic and Social Committee ( 7), Whereas , pursuant to Article 16 ( 1 ) of Regulation (EEC) No 1035 / 72 , a basic price and a buying-in price are to be fixed for each marketing year for each of the products listed in Annex II to the said Regulation; whereas , in accordance with Article 1 (3 ) of the above Regulation, the marketing years for the products in question are as follows:  for cauliflowers, from 1 May to 30 April ,  for tomatoes , from 1 January to 31 December ,  for peaches and nectarines, from 1 May to 31 October ,  for lemons, from 1 June to 31 May,  for pears , from 1 June to 31 May,  for table grapes , from 1 May to 30 April ,  for apples , from 1 July to 30 June,  for mandarins , satsumas and Clementines , from 1 October to 15 May,  for oranges, from 1 October to 15 July ,  for aubergines, from 1 January to 31 December,  for apricots, from 1 May to 31 August ; Whereas , however , pursuant to the third subparagraph of Article 16 ( 1 ) of Regulation (EEC) No 1035 /72 , no basic price or buying-in price need be fixed for the slack marketing periods at the beginning and at the end of the marketing year ; Whereas , when the basic prices and buying-in prices for fruit and vegetables are fixed , account should be taken of the aims of the common agricultural policy; whereas the objectives of the common agricultural policy are, in particular , to ensure a fair standard of living for the agricultural community , to assure the availability of supplies and to ensure that supplies reach consumers at reasonable prices ; Whereas the basic prices must be fixed by reference to the trend in the average prices recorded during the three preceding years on the most representative producer markets within the Community for a product with defined commercial characteristics , such as a variety or type, quality class , size and packaging; whereas the buying-in prices must be fixed by reference tothe basic price in accordance with Article 16 (3 ) of Regulation (EEC) No 1035 /72; ( ».) OJ No L 118 , 20 . 5 . 1972 , p. 1 . (*) OJ No L 375 , 31 . 12 . 1990, p. 17 . ( 3 ) OJ No L 318 , 18 . 12 . 1969 , p. 1 . (4 ) OJ No L 119 , 29 . 4 . 1989 , p. 22. (*) OJ No C 104, 19 . 4 . 1991 , p. 69 . ( s ) Opinion delivered on 16 May 1991 (not yet published in the Official Journal ). ( 7 ) Opinion delivered on 25 April 1991 (not yet published in the Official Journal ). No L 150/ 2 Official Journal of the European Communities 15 . 6 . 91 HAS ADOPTED THIS REGULATION: Article 1 For the 1991 /92 marketing year, the basic prices and the buying-in prices for fruit and vegetables , the periods during which they apply and the standard qualities to which they relate shall be as set out in Annex I. Whereas Article 148 ( 1 ) of the Act of Acession results in a price level in Spain differing from of the common prices ; whereas, pursuant to Article 149 of the Act ofAccession , the Spanish prices should be aligned more closely on the common prices each year at the beginning of each marketing year; whereas the criteria laid down for this alignment give the Spanish prices fixed at the levels set out below; Whereas Article 285 ( 1 ) of the Act of Accession resulted in the fixing of a price level in Portugal for certain products that differs from that of the common prices at the beginning of the second stage of accession; whereas , pursuant to Article 285 (2) of the Act of Accession the Portuguese prices should be aligned more closely on the common prices each year at the beginning of each marketing year ; whereas the rules laid down for this alignment give the Portuguese prices fixed at the levels set out in Annex I thereof; Whereas the amount of the financial compensation for oranges and mandarins must be fixed in accordance with the criteria laid down in Article 7 ( 1 ) of Regulation (EEC) No 2511 /69 , Article 2 For the 1991 /92 marketing year, the financial compensation for oranges and mandarins shall be as set out in Annex II . Article 3 This Regulation shall enter into force on the day of its publication in the Official journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY 15 . 6 . 91 Official Journal of the European Communities No L 150/ 3 ANNEX I BASIC PRICES AND BUYING-IN PRICES CAULIFLOWERS For the period from 17 June 1991 to 30 April 1992 (ECU/100 kg net) Basic price Buying-in price Community of Ten Spain Portugal Community of Ten Spain Portugal June (from 17 to 30) 24,92 20,99 21,67 10,80 9,09 9,40 July 22,13 18,89 18,88 9,53 8,13 8,13 August 22,13 18,89 18,88 9,53 8,13 8,13 September 23,90 20,22 20,65 10,17 8,61 8,77 October " 24,79 20,89 21,54 10,54 8,89 9,14 November 29,82 24,68 26,57 12,90 10,67 11,50 December 29,82 24,68 26,57 12,90 10,67 11,50 January 29,82 24,68 26,57 12,90 10,67 11,50 February 27,82 23,18 24,57 12,00 9,99 10,60 March 29,26 24,26 26,01 12,54 10,40 11,14 April 29,62 24,53 26,37 12,90 10,67 11,50 These prices refer to packed 'trimmed' cauliflowers of Quality Class I. TOMATOES For the period from 17 June to 30 November 1991 (ECU/100 kg net) Basic price Buying-in price Community of Ten Spain Portugal Community of Ten Spain Portugal June (from 17 to 20) (from 21 to 30 ) 28,41 25,87 17,63 16,44 23,99 21,45 10,80 10,04 6,70 6,35 9,12 8,36 July 23,34 15,27 18,92 8,66 5,70 6,98 August 20,93 14,14 16,51 7,77 5,29 6,09 September 22,20 14,73 17,78 8,27 5,52 6,59 October 23,53 15,35 19,11 8,67 5,71 6,99 November 28,28 17,57 23,86 11,32 6,94 9,64 These prices refer to packed 'round' and 'ribbed' tomatoes of Quality Class I , size 57 / 67 mm. AUBERGINES For the period from 1 July to 31 October 1991 (ECU/100 kg net) Basic price Buying-in price Community of Ten Spain Portugal Community of Ten Spain Portugal July to October 17,74 10,81 14,42 7,11 4,33 5,78 These prices refer to the following packed products:  elongated aubergines of Quality Class I , size over 40 mm,  globus aubergines of Quality Class I , size over 70 mm. No L 150/4 Official Journal of the European Communities 15 . 6 . 91 PEACHES For the period from 17 June to 30 September 1991 (ECU/100 kg net) \ Basic price Buying-in price ' Community of Ten Spain Portugal Community of Ten Spain Portugal June (from 17 to 30 ) July to September 45,31 42,92 43,51 41,36 45,31 42,92 25,17 24,04 24,18 23,17 25,17 24,04 These prices refer to packed peaches of the Amsden , Cardinal , Charles Ingouf, Dixired , Jeronimo, J. H. Hale , Merril Gemfree , Michelini , Red Haven , San Lorenzo , Springcrest and Springtime varieties of Quality Class I , size 61 /67 mm. NECTARINES For the period from 17 June to 31 August 1991 (ECU/100 kg net) Basic price Buying-in price June (from 17 to 30 ) 59,07 28,35 July and August 54,69 26,25 These prices refer to packed nectarines of the Armking, Crimsongold, Early Sun Grand , Fantasia , Independence , May Grand , Nectared, Snow Queen and Stark Red Gold varieties of Quality Class I , size 61 / 67 mm. APRICOTS For the period from 17 June to 31 July 1991 (ECU/100 kg net) l Basic price Buying-in price Community of Ten Spain Portugal Community of Ten Spain Portugal June (from 17 to 30 and July 41,68 31,44 33,34 23,74 17,91 19,00 These prices refer to packed apricots of Quality Class I of a size over 30 mm. LEMONS For the period from 17 June 1991 to 31 May 1992 (ECU/100 kg net) Basic price Buying-in price Community of Ten Spain Portugal Community of Ten Spain Portugal June (from 17 to 30 ) 42,47 29,89 32,36 24,95 17,59 18,95 July 43,48 30,46 33,37 25,58 17,95 19,58 August 43,05 30,22 32,94 24,45 17,88 19,45 September 38,67 27,75 28,56 24,05 17,09 18,05 October 36,50 26,52 26,39 23,73 16,94 17,03 November 35,49 25,95 25,38 20,75 15,22 14,75 December 34,86 25,59 24,75 20,50 15,08 14,50 January 35,87 26,16 25,76 21,01 15,37 15,01 February 34,61 25,45 24,50 20,38 15,01 14,38 March 36,00 26,24 25,89 21,01 15,37 15,01 April 37,65 27,17 27,54 22,02 15,94 16,02 May 38,53 27,67 28,42 22,53 16,23 16,53 These prices refer to packed lemons of Quality Class I , size 53 /62 mm. 15 . 6 . 91 Official Journal of the European Communities No L 150 / 5 PEARS (other than perry pears) For the period from 1 July 1991 to 30 April 1992 (ECU/100 kg net) Basic price Buying-in price Community of Ten Spain Portugal Community of Ten Spain Portugal July 28,62 21,61 21,65 14,73 11,15 11,07 August 26,72 20,39 19,75 14,34 10,90 10,68 September 25,57 19,65 18,60 13,72 10,51 10,06 October 26,59 20,31 19,62 13,72 10,51 10,06 November 26,98 20,56 20,01 13,97 10,67 10,31 December 27,35 20,79 20,38 14,34 10,90 10,68 January to April 27,60 20,95 20,63 14,60 11,07 10,94 These prices refer to the following packed products :  pears of the BeurrÃ © Hardy, Bon ChrÃ ©tien Williams , ConfÃ ©rence, Coscia (Ercolini), Crystallis (BeurrÃ © NapolÃ ©on, Blanquilla, Tsakonika), Dr. Jules Guyot (Limonera ) and Rocha varieties , Quality Class I , size 60 mm or more ,  pears of the Empereur Alexandre (Kaiser Alexandre Bosc) variety, Quality Class I , size 70 mm or more . TABLE GRAPES For the period from 1 August to 20 November 1991 (ECU/100 kg net) l Basic price Buying-in price Community of Ten Spain Portugal Community of Ten Spain Portugal August September, October and November (from 1 to 20) 36,25 32,45 36,25 32,45 30,33 26,53 23,31 19,88 23,31 19,88 19,63 16,20 These prices refer to packed table grapes of the Regina dei Vigneti , Soultanine , Regina (Mennavacca bianca , Rosaki , Dattier de Beyrouth), Italia , Aledo , Ohanes (Almeria) and D. Maria varieties , Quality Class I. APPLES (other than cider apples) For the period 1 August 1991 to 31 May 1992 (ECU/100 kg net) Basic price Buying-in price Community of Ten Spain Portugal Community of Ten Spain Portugal August 26,46 20,72 21,49 13,48 10,57 10,94 September 26,46 20,72 21,49 13,48 10,57 10,94 October 26,46 20,72 21,49 13,60 10,65 11,06 November 27,17 21,19 22,20 14,03 10,93 11,49 December 29,56 22,75 24,59 15,14 11,66 12,60 January to May 31,96 24,33 26,99 16,24 12,38 13,70 These prices refer to the following packed products:  apples of the Reine des reinettes and Verde Doncella varieties , Quality Class I , size 65 mm or more,  apples of the Delicious Pilafa, Golden Delicious , James Grieve , Red Delicious, Reinette grise du Canada and Starking Delicious varieties , Quality Class I , size 70 mm or more. No L 150/ 6 Official Journal of the European Communities 15 . 6 . 91 MANDARINS For the period from 16 November 1991 to 29 February 1992 (ECU/100 kg net) Basic price Buying-in price Community of Ten Spain Portugal Community of Ten Spain Portugal November (from 16 to 30) 36,95 30,05 36,95 23,64 19,18 23,64 December 36,57 29,81 36,57 23,13 18,85 23,13 January 36,07 29,49 36,07 22,37 18,36 22,37 February 34,41 28,43 34,41 21,86 18,04 21,86 These prices refer to packed mandarins of Quality Class I , size 54 /69 mm. SATSUMAS For the period from 16 October 1991 to 15 January 1992 (ECU/100 kg net) Basic price Buying-in price October (from 16 to 31 ) 28,72 13,71 November 25,48 11,47 December 27,64 12,44 January (from 1 to 15 ) 26,56 12,08 These prices refer to packed satsumas Unshiu (owari ) of Quality Class I , size 54/ 69 mm. CLEMENTINES For the period from 1 December 1991 to 15 February 1992 (ECU/100 kg net) Basic price Buying-in price December 33,85 18,64 January 31,66 17,43 February (from 1 to 15 ) 36,42 18,18 These prices refer to packed Clementines (citrus reticulata, Blanco) of Quality Class I , size 43 / 60 mm . SWEET ORANGES For the period from 1 December 1991 to 31 May 1992 (ECU/100 kg net) Basic price Buying-in price Community of Ten Spain Portugal Community of Ten Spain Portugal December 34,45 31,97 29,44 21,78 20,21 18,63 January 30,90 29,09 25,89 20,01 18,78 16,81 February 31,52 29,60 26,51 20,49 19,19 17,21 March 33,43 31,15 28,42 20,77 19,39 17,62 April and May 34,06 31,65 29,05 21,02 19,60 17,87 These prices refer to packed oranges of the Moro , Navel , Navellina, Salustiana , Sanguinello and Valencia late varieties , Quality Class I , size 67 / 80 mm. NB: The prices given in this Annex do not include the cost of the packaging in which the product is presented . 15 . 6 . 91 Official Journal of the European Communities No L 150 /7 ANNEX II FINANCIAL COMPENSATION FOR THE 1991 /92 MARKETING YEAR ECU 7,69 per 100 kilogram net for oranges of the Moro , Tarocco , Ovale Calabrese, Belladonna , Navel and Valencia late varieties . ECU 6,60 per 100 kilograms net for oranges of the Sanguinello variety . ECU 4,35 per 100 kilograms net for oranges of the Sanguigno and Biondo comune varieties . ECU 6,47 per 100 kilograms net for mandarins . NB: Financial compensation is granted only for products of Quality Classes Extra and I.